EXHIBIT 10


EMPLOYMENT AGREEMENT

        This Employment Agreement is made and entered into on April 4, 2005 (the
“Effective Date”) by and between Broyhill Furniture Industries, Inc., a North
Carolina corporation (“Broyhill”) and Harvey Dondero (“Dondero”).

        WHEREAS, Dondero is now employed by Broyhill in a senior management
executive position; and

        WHEREAS, it is in the best interests of Broyhill to assure that it will
have Dondero’s continued dedication;

        NOW THEREFORE, for good and valuable consideration and in order to
induce Dondero to remain in the employ of Broyhill, the parties covenant and
agree as follows:

          1.         Definitions.     The following terms shall have the
following meanings for purposes of this Agreement.

 

a.        “Cause” means (i) an act or acts of personal dishonesty taken by
Dondero and intended to result in Dondero’s substantial personal enrichment at
the expense of Broyhill, (ii) violations by Dondero of this Agreement or of his
employment obligations to Broyhill which are demonstrably willful on his part
and which are not remedied within a reasonable period of time after receipt of
written notice from Broyhill, or (iii) Dondero’s conviction of a felony
involving moral turpitude.


 

b.        “Disability” means the incapacity to attend to and perform effectively
one’s duties and responsibilities which continues for at least 26 weeks after
its commencement, as determined by a physician selected by Broyhill.


 

c.         “Employment Period” that period beginning on the Effective Date and
ending upon Dondero’s retirement or earlier termination of employment.


          2.         Employment.     Broyhill agrees to employ Dondero, and
Dondero agrees to serve Broyhill in an executive, managerial and supervisory
capacity, subject to the direction and control of the Board of Directors of
Broyhill and of Furniture Brands International, all upon the terms and
conditions hereinafter set forth. During the Employment Period:

 

a.         Dondero’s position (including, without limitation, status, offices,
titles and reporting requirements), authority, duties and responsibilities shall
be at least commensurate in all material respects with the most significant of
those held, exercised and assigned at any time during the 90-day period
immediately following the Effective Date,


--------------------------------------------------------------------------------



 

b.         Dondero’s services shall be performed at the location where he is
employed on the Effective Date, or at any office or location not more than
thirty-five (35) miles from such location,


 

c.         Dondero shall continue to receive an annual base salary at least
equal to the annual base salary payable to him by Broyhill on the Effective Date
(“Base Salary”),


 

d.         Dondero shall continue to have an annual cash bonus potential, either
pursuant to the Broyhill Executive Incentive Plan in effect on the Effective
Date or pursuant to a similar incentive compensation plan of Broyhill, at least
equal to the level in existence on the Effective Date (“Annual Bonus”), and


 

e.         Dondero shall be entitled to participate in all incentive, savings
and retirement plans, practices, policies and programs applicable to other key
executive employees of Broyhill (“Benefit Plans”).


The failure of Broyhill, without Dondero’s consent, to comply with the terms and
conditions of employment as set forth in this Section 2 shall constitute “Good
Reason” for the termination by Dondero of his employment with Broyhill.

          3.         Best Efforts.     Dondero agrees during the Employment
Period to devote his best efforts and substantially all of his business time and
attention to the business of Broyhill, it being agreed that he will have
complied with this obligation if he devotes to the business of Broyhill his same
best efforts and the same time and attention to the business of Broyhill that he
has devoted to the business of Broyhill during the four months immediately
following the Effective Date. Dondero agrees that he will perform such other
executive duties for Broyhill and for Broyhill’s subsidiaries relating to its
business as the Board of Directors of Broyhill may reasonably direct.

          4.         Term.     Subject to the provisions of this Section 4 of
this Agreement, either party shall have the right to terminate the Employment
Period at any time. If Broyhill terminates Dondero’s employment, other than for
Cause or as a result of his death or Disability, or if Dondero terminates his
employment with Broyhill for Good Reason, then Broyhill will, for a period of
one year after the termination date (or, if shorter, until Dondero reaches
“Normal Retirement Age” (as such concept is used in the primary retirement plan
in which Dondero is a participant on the Effective Date)) but in any event
through at least April 4, 2007, (i) pay to Dondero as and when normally payable
his Base Salary as in effect on the date of termination and an amount equal to
the average Annual Bonus received by him for the past three years prior to
termination, or since the commencement of his employment with Broyhill,
whichever period is the shorter (or a pro-rated portion of such average Annual
Bonus), and (ii) subject to program eligibility requirements and continuation of
programs by Broyhill, continue his participation in the Benefit Plans in which
he was participating on the date of termination of employment.

--------------------------------------------------------------------------------



          5.         Non-Competition.     During the period commencing on the
Effective Date and while employed by Broyhill, and for a period of one year
after termination of employment, Dondero shall not, without the prior written
consent of Broyhill, directly or indirectly, own, control, finance, manage,
operate, join or participate in the ownership, control, financing, management or
operation of, or be connected as an employee, consultant or in any other
capacity with, any business engaged in the manufacture or distribution of
residential furniture in the United States. Nothing in this Section 5 shall,
however, restrict Dondero from making investments in other ventures which are
not competitive with Broyhill, or restrict him from owning less than one percent
(1%) of the outstanding securities of companies listed on a national stock
exchange or actively traded in the “over-the-counter” market. In addition, if
Broyhill terminates the Employment Period (other than for Cause) and Dondero
elects to forego the payments called for in Section 4 hereof, the provisions of
this Section 5 shall not apply. Should any of the terms of this Section 5 be
found to be unenforceable because they are over-broad in any respects then they
shall be deemed amended to the extent, and only to the extent, necessary to
render them enforceable. Both parties stipulate that money damages would be
inadequate to compensate for any breaches of the terms of this Section 5, and
that such terms shall be enforceable through appropriate equitable relief,
without the necessity of proving actual damages and to an equitable accounting
of all earnings, profits, and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights and remedies to
which Broyhill may be entitled.

          6.         Confidentiality.     During the Employment Period and at
all times thereafter, Dondero shall maintain the confidentiality of, and shall
not disclose to any person (except as his duties as an employee of Broyhill may
require) any non-public information concerning Broyhill or its business.

          7.         Miscellaneous.     This Employment Agreement shall be
binding upon and shall inure to the benefit of Dondero’s heirs, executors,
administrators and legal representatives, and shall be binding upon and inure to
the benefit of Broyhill and its successors and assigns. This Agreement shall
supersede and stand in place of any and all other agreements between Dondero and
Broyhill regarding severance pay and/or any and all severance pay benefits
pursuant to any plan or practice of Broyhill. This Employment Agreement shall
take effect as of the day and year first above set forth, and its validity,
interpretation, construction and performance shall be governed by the laws of
the State of North Carolina.

          8.         Indemnification.     In the event that either party hereto
is required to pursue litigation against the other party to enforce his or its
rights hereunder, the prevailing party in any such litigation shall be entitled
to reimbursement of the costs and expenses of such litigation, including
attorney’s fees.

          9.         Waivers.    In consideration of the undertakings of
Broyhill set forth in this Agreement, Dondero hereby irrevocably waives and
forever releases any and all claims and causes of action of any nature
whatsoever that he has or may have against Broyhill or any of its officers,
directors, employees or agents arising out of the negotiation, execution,
delivery

--------------------------------------------------------------------------------



or terms of this Agreement, including, without limitation, any claims arising
under the Age Discrimination in Employment Act, 29 U.S.C. §21 et seq., and any
state or local law relating to age discrimination.

          10.         Entire Agreement.     This Agreement contains the entire
agreement of the parties with respect to its subject matter, and no waiver,
modification or change of any of its provisions shall be valid unless in writing
and signed by the party against whom such claimed waiver, modification or change
is sought to be enforced.

        IN WITNESS WHEREOF, the parties hereto have each executed this Agreement
the date set forth below.

BROYHILL FURNITURE INDUSTRIES, INC.         By: /s/ Lynn Chipperfield

--------------------------------------------------------------------------------

    Vice-President


AGREED TO AND APPROVED:


FURNITURE BRANDS HARVEY DONDERO INTERNATIONAL, INC.


By: /s/ John T. Foy

--------------------------------------------------------------------------------

By: /s/ Harvey Dondero

--------------------------------------------------------------------------------

  President and COO    